DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-19 and 21 remain pending. 
(b) Claim 20 is canceled by the applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 03/19/2021. The Applicant’s claims 1-19 and 21 remain pending. The Applicant amends claims 1, 13, and 15. 
(a) The Applicant, via the claim amendments filed 03/19/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.
(b) The Applicant, via the claim amendments and arguments filed 03/19/2021 overcome the 35 U.S.C. 112(d) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(d) claim rejections.


Response to Arguments
The Applicant’s arguments filed on 03/19/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 10 of the Arguments/Remarks, the Applicant asserts “Yu does not teach or suggest a control system configured to ‘adjust an amount of brake force applied in dependence at least in part on the drive demand information by automatically and progressively applying brake force as an accelerator pedal is released,’ as recited in claim 1.”
The Examiner respectfully disagrees. The Examiner maintains that Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (e.g., stalled vehicle and trying to maintain the position or assisting in a hill start, thus forward movement eventually) (Yu, Paragraphs 0012 and 0009 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B)
As a result, the Examiner finds Tseng in combination with Yu teach “adjust[ing] an amount of brake force applied in dependence at least in part on the drive demand information by automatically and progressively applying brake force as an accelerator pedal is released,” as recited in claim 1.
On page 11 of the Arguments/Remarks, the Applicant asserts “Tseng nor Yu teaches or suggests a ‘single pedal rock crawl feature,’ as now recited in claim 1.”
The Examiner respectfully disagrees. Tseng teaches a hill assist system, wherein a driver of the vehicle does not need to press both the accelerator and brake pedal simultaneously (Tseng, Paragraphs 0020-0025 and Figure 3). On the contrary, the vehicle system will apply a braking force to the vehicle without the driver pressing the brake pedal, as the driver operates the accelerator pedal only (Tseng, Paragraphs 0020-0025 and Figure 3). The Examiner finds this is similar to the Applicant’s single pedal rock crawl feature. 
On page 11, the Applicant asserts the claims 2-19 and 21 should be patentable for the same reasons set forth in claim 1. At this time, the Examiner finds the independent claim 1 is not allowable. Therefore, the Examiner continues to find claims 2-19 and 21 are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10, 12-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. U.S. P.G. Publication 2011/0169323 (hereinafter, Tseng), in view of Yu et al. U.S. P.G. Publication 2011/0065548 (hereinafter, Yu).
Regarding Claim 1, Tseng teaches a control system for a motor vehicle, the control system comprising at least one controller (vehicle controller, Tseng, Paragraph 0016) configured to: 
-receive drive demand information indicative of an amount of drive demanded of a powertrain of the vehicle (vehicle controller receives drive demand of a powertrain of the vehicle (e.g., drive demand torque), Tseng, Paragraphs 0019-0020 and Figure 3); 
-control an amount of drive torque applied by the powertrain to one or more road wheels in dependence at least in part on the drive demand information (applying drive demand torque to the vehicle wheels based on drive demand information, Tseng, Paragraphs 0019-0026 and Figure 3); 
-receive gradient information indicative of a gradient of a driving surface (vehicle controller receives information indicating the grade of the driving surface, Tseng, Paragraphs 0019-0023 and Figure 3); 
-receive speed information indicative of vehicle speed over ground (vehicle controller receives vehicle speed information (i.e., speed over ground), Tseng, Paragraphs 0021); 
-when a single pedal rock feature is active automatically to cause a braking system to apply brake force to one or more of the road wheels to substantially prevent rollback of the vehicle in dependence at least in part on the gradient information and speed information (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, this is the hill assist, which is similar to the single pedal rock feature as the driver only needs to have a foot on the accelerator and the braking is completed automatically, Tseng, Paragraphs 0020-0025 and Figure 3); …; and
-terminate the single pedal rock crawl feature in response to the vehicle speed exceeding a predetermined value (terminating the hill assist (i.e., single pedal rock crawl feature) when the vehicle speed is greater than a reference speed [Wingdings font/0xE0] see specifically Figure 3 – Reference Character 82)), Tseng, Paragraphs 0022-0025 and Figure 3).
	Tseng does not teach the control system to include adjust[ing] an amount of brake force applied in dependence at least in part on the drive demand information by automatically and progressively applying brake force as an accelerator pedal is released.
	Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjusting an amount of brake force applied in dependence at least in part on the drive demand information by automatically and progressively applying brake force as an accelerator pedal is released as taught by Yu.
	It would have been obvious to modify because avoiding vehicle rollback circumvents issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety. 
Regarding Claim 2, Tseng, as modified, teaches the control system according to claim 1, further configured automatically to cause the braking system to apply brake (automatically applying the brake force to one or more wheels to prevent rollback of the vehicle when the vehicle speed is less than a reference speed (e.g., zero) and the grade of the road is more than a provided powertrain torque, Tseng, Paragraphs 0019-0026 and Figures 3 and 4).
Regarding Claim 3, Tseng, as modified, teaches the control system according to claim 2, wherein the predetermined drive demand amount corresponds substantially to a the minimum requiredIn re: Robert BURFORD et al.International Application No.: PCT/EP2017/077028 International Filing Date: October 23, 2017amount of drive demand to prevent rollback of the vehicle on an instant driving surface, the predetermined drive demand amount being determined in dependence at least in part on the gradient information (determining the drive demand required to prevent rollback (e.g., see Figure 4) of the vehicle on a grade of surface, wherein the information can be reference values (i.e., predetermined), Tseng, Paragraphs 0019-0026 and Figures 3 and 4).
Regarding Claim 4, Tseng, as modified, teaches the control system according to claim 1. 
Tseng does not teach the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases.
(Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases as taught by Yu.
It would have been obvious to modify because adjusting braking allows for the ability to avoid vehicle rollback thus circumventing issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
Regarding Claim 5, Tseng, as modified, teaches the control system according to claim 1.
Tseng does not teach the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information.
(Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information as taught by Tseng.
It would have been obvious to modify because adjusting braking allows for the ability to avoid vehicle rollback thus circumventing issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
Regarding Claim 6, Tseng, as modified, teaches the control system according to claim 5.
Tseng does not teach the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively substantially to zero as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information.
Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force (e.g., adjusting gradually to zero) in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include  adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively substantially to zero as the amount of drive demand increases, the amount of brake force being dependent at least in part on the gradient information and drive demand information as taught by Yu.
It would have been obvious to modify because adjusting braking allows for the ability to avoid vehicle rollback thus circumventing issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
Regarding Claim 9, Tseng, as modified, teaches the control system according to claim 1, further comprising an electronic processor having an electrical input (vehicle controller receiving electrical input such as information signals, Tseng, Paragraph 0016) for receiving the drive demand information (vehicle controller receives drive demand of a powertrain of the vehicle (e.g., drive demand torque), Tseng, Paragraphs 0019-0020 and Figure 3), gradient information (vehicle controller receives information indicating the grade of the driving surface, Tseng, Paragraphs 0019-0023 and Figure 3) and speed information (vehicle controller receives vehicle speed information (i.e., speed over ground), Tseng, Paragraphs 0021), and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (memory to store instructions for operating on the controller system, Tseng, Paragraphs 0016 and 0020), 
-wherein the processor is configured to access the memory device and execute the instructions stored therein such that it is operable (memory to store instructions for operating on the controller system, Tseng, Paragraphs 0016 and 0020) to: 
-control an amount of drive torque applied by the powertrain to one or more road wheels in dependence at least in part on the drive demand information (applying drive demand torque to the vehicle wheels based on drive demand information, Tseng, Paragraphs 0019-0026 and Figure 3); 
-automatically cause the braking system to apply brake force to the one or more of the road wheels to substantially prevent rollback of the vehicle in dependence at least in part on the gradient information and speed information (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, Tseng, Paragraphs 0021-0022 and Figure 3); … 
adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information.
	Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include  adjust[ing] the amount of brake force applied in dependence at least in part on the drive demand information as taught by Yu.
It would have been obvious to modify because avoiding vehicle rollback circumvents issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety. 
Regarding Claim 10, Tseng, as modified, teaches the control system according to claim 1, wherein the braking system comprises a foundation braking system (braking system is the main braking system of the vehicle, Tseng, Paragraph 0020).
Regarding Claim 12, Tseng, as modified, teaches a vehicle comprising the control system according to claim 1 (vehicle controller, Tseng, Paragraph 0016).
Regarding Claim 13, Tseng teaches a method of controlling a vehicle implemented by a control system (vehicle controller, Tseng, Paragraph 0016), the method comprising: 
-In re: Robert BURFORD et al.International Application No.: PCT/EP2017/077028International Filing Date: October 23, 2017receiving drive demand information indicative of an amount of drive demanded of a powertrain of the vehicle (vehicle controller receives drive demand of a powertrain of the vehicle (e.g., drive demand torque), Tseng, Paragraphs 0019-0020 and Figure 3); 
-controlling an amount of drive torque applied by the powertrain to one or more road wheels in dependence at least in part on the drive demand information (applying drive demand torque to the vehicle wheels based on drive demand information, Tseng, Paragraphs 0019-0026 and Figure 3); 
-receiving gradient information indicative of a gradient of a driving surface (vehicle controller receives information indicating the grade of the driving surface, Tseng, Paragraphs 0019-0023 and Figure 3); 
-receiving speed information indicative of vehicle speed over ground (vehicle controller receives vehicle speed information (i.e., speed over ground), Tseng, Paragraphs 0021); 
-when a single pedal rock feature is active automatically to cause a braking system to apply brake force to one or more of the road wheels to substantially prevent rollback of the vehicle in dependence at least in part on the gradient information and speed information (vehicle controller capable of actuating the brakes based on gradient and speed information to avoid the vehicle from going backwards, this is the hill assist, which is similar to the single pedal rock feature as the driver only needs to have a foot on the accelerator and the braking is completed automatically, Tseng, Paragraphs 0020-0025 and Figure 3); …; and
-terminating the single pedal rock crawl feature in response to the vehicle speed exceeding a predetermined value (terminating the hill assist (i.e., single pedal rock crawl feature) when the vehicle speed is greater than a reference speed [Wingdings font/0xE0] see specifically Figure 3 – Reference Character 82)), Tseng, Paragraphs 0022-0025 and Figure 3).
Tseng does not teach method to include automatically adjusting an amount of brake force applied in dependence at least in part on the drive demand information, whereby automatically adjusting the amount of brake force applied in dependence at least in part on the drive demand information comprises causing the amount of brake force applied to increase automatically and progressively as an accelerator pedal is released.
Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Tseng to include automatically adjusting an amount of brake force applied in dependence at least in part on the drive demand information, whereby automatically adjusting the amount of brake 
	It would have been obvious to modify because avoiding vehicle rollback circumvents issues such as reverse torque transfer through the transmission, which in turn can damage an overall vehicle (Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety. 
Regarding Claim 14, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 15, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 16, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 19, Tseng, as modified, teaches a non-transitory computer readable carrier medium carrying a computer readable code for controlling a vehicle to carry out the method according to claim 13 (memory to store instructions for operating on the controller system, Tseng, Paragraphs 0016 and 0020).
Regarding Claim 21, Tseng, as modified, teaches a processor arranged to implement the method of claim 13 (vehicle controller, Tseng, Paragraph 0016).

Claims 7, 8, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. U.S. P.G. Publication 2011/0169323 (hereinafter, Tseng), in view of Yu et al. U.S. P.G. Publication 2011/0065548 (hereinafter, Yu) and further in view of Kaster et al. U.S.P.G. Publication 2013/0060442 (hereinafter, Kaster).
Regarding Claim 7, Tseng, as modified, teaches the control system according to claim 5. 
Tseng does not teach the control system to include the control system adjusts the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases. 
Yu teaches a vehicle system, wherein the amount of brake force is dependent in part on the drive demand information (Yu, Paragraph 0012 and Figure 7A-B). For example, Yu teaches adjusting the braking force (e.g., adjusting gradually to zero) in balance with the increasing or decreasing driving torque (i.e., accelerator pedal) (Yu, Paragraph 0012 and Figure 7A-B). Moreover, Yu teaches adjusting the brake pressure based on other information such as the grade of the road (Yu, Paragraphs 0045 and 0055 and Figures 7A-B).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include adjusting the amount of brake force applied in dependence at least in part on the drive demand information by causing the amount of brake force applied to reduce progressively as the amount of drive demand increases.  
(Yu, Paragraph 0007). Moreover, avoiding undesired vehicle rollback, increases vehicle safety.
	However, Tseng and Yu do not teach the control system is configured to maintain a predetermined amount of applied brake force as the vehicle moves forward-when the amount of drive demand is sufficiently high.
	Kaster teaches a system that detects an unusually drive demand situation (e.g., drive demand is higher than desired by the driver due to a stuck accelerator pedal) (Kaster, Paragraphs 0029 and 0037). Moreover, Kaster teaches that based on the unusual drive demand situation, the vehicle can initiate corrective actions, such as applying a brake force and disengaging the drive demand (i.e., engine torque) (Kaster, Paragraphs 0039-0042).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to maintain a predetermined amount of applied brake force as the vehicle moves forward-when the amount of drive demand is sufficiently high as taught by Kaster.
	It would have been obvious because indicating corrective actions can avoid vehicle accidents, thus saving lives (Kaster, 0029 and 0037-0042).
Regarding Claim 8, Tseng, as modified, teaches the control system according to claim 7.
the control system maintains a predetermined amount of applied brake force as the vehicle moves forward by limiting vehicle speed to a predetermined speed limit value.
	Kaster teaches a vehicle system to apply braking force to limit the vehicle speed to a predetermined speed limit (Kaster, Paragraphs 0044, 0035, 0037-0042).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng to include maintaining a predetermined amount of applied brake force as the vehicle moves forward by limiting vehicle speed to a predetermined speed limit value as taught by Kaster.
	It would have been obvious because indicating corrective actions (e.g., vehicle is over the desired or safe speed, thus applying brakes) can avoid vehicle accidents, thus saving lives (Kaster, 0029 and 0037-0042).
Regarding Claim 11, Tseng, as modified, teaches the control system according to claim 1.
	Tseng does not teach the braking system comprises an electric motor.
Kaster teaches the use of the motor (i.e., electric or combustion) of the vehicle to slow or brake the vehicle, thus part of the braking system (Kaster, Paragraphs 0039-0042).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system of Tseng such that the braking system comprises an electric motor as taught by Kaster.
(Kaster, 0029 and 0037-0042).
Regarding Claim 17, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.J.C./Examiner, Art Unit 3667   

   /ANNE MARIE ANTONUCCI/   Primary Examiner, Art Unit 3667